DETAILED ACTION
	This Office Action is in response to the Amendment filed on May 16, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schroder (US Pub. 2019/0074295 A1).
In re claim 1, Schroder shows (figs. 2 or 5) ferroelectric capacitor for a memory device [0023], the ferroelectric capacitor comprising: a first electrode (12); a second electrode (10) facing the first electrode; a ferroelectric layer (8) between the first electrode and the second electrode, the ferroelectric layer including a hafnium-based oxide [0024]; and an interfacial layer (6), wherein the interfacial layer is between the ferroelectric layer and one electrode of the first electrode or the second electrode, wherein the interfacial layer includes HfO2 [0034], and wherein the interfacial layer has a thickness in a range of more than 40Å up to 200Å ([0037]; 2nm – 500nm is equal to 0.2 Å – 50Å. 50Å is within the range of 40Å up to 200Å). 
	In re claim 2-5, Schroder shows (figs. 2 or 5; [0024-0025]) the first electrode and the second electrode each independently include TiN, TaN, RuO2, Ir/IrOx, Ti, TiCN, TiSiN, WSiN, TiAIN, TaAIN, TiAICN, Ti-W, Ru-TiN, RuCN, Pt, Au, or Al. The ferroelectric layer includes hafnium zirconium oxide (HZO), hafnium titanium oxide, or hafnium silicon oxide, and further including hafnium zirconium oxide (HZO). 
	In re claim 7, Schroder shows (figs. 2 or 5; [0037]) the layers having the dimensions recited in the claims.
	In re claims 9-11, Schroder shows (figs. 2 or 5) discloses the configurations of the interfacial layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schroder (US Pub. 2019/0074295 A1) as applied to claims 1 above.
In re claims 6 and 13, Schroder shows all of the elements of the claims except the specific material characteristics of the ferroelectric material. However, the materials of Schroder inherently have the same characteristics as the applicant’s claimed invention since the materials and structure are the same. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the layers having the desired structure and polarization, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nicholes (US 9,460,770 B1), Heo (US Pub. 2021/0091227 A1), Schroder (US Pub. 2017/0256552 A1), Jakoby (EP-2538420 A1), Jo (EP-1507285 A2), and Hatcher (CN-110391236 A) also disclose ferroelectric capacitors having elements of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815